Citation Nr: 0107193	
Decision Date: 03/12/01    Archive Date: 03/16/01	

DOCKET NO.  95-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for gout (to include gouty 
arthritis). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1994 and October 1999 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska.

In correspondence received in early March 1993, the veteran 
requested an increased evaluation for his service-connected 
right knee disability, then evaluated as 10 percent 
disabling.  In a rating decision of July 1995, the RO granted 
a 30 percent evaluation for service-connected right knee 
arthritis with meniscectomy, effective from March 1, 1993, 
the date of receipt of the veteran's claim for increase.  A 
100 percent evaluation based on post surgical convalescence 
was assigned effective from June 21, 1995, with the 
aforementioned 30 percent evaluation to be continued 
effective August 1, 1995, following the veteran's period of 
surgical convalescence.  In a subsequent rating decision of 
February 1998, the veteran's 30 percent evaluation for his 
service-connected right knee disability was reduced to 
20 percent.  However, in a subsequent rating decision of June 
1998, the veteran's previous 30 percent evaluation for his 
service-connected right knee disability was restored, 
effective August 1, 1995, the day following the termination 
of the veteran's post surgical convalescence.  

In correspondence of early May 1998, the veteran indicated 
that restoration of his previously assigned 30 percent 
evaluation for service-connected right knee arthritis with 
meniscectomy would "resolve" his disagreement.  Moreover, 
during the course of a prior RO hearing in June 1995, the 
veteran's accredited representative had stated that, given 
the "severe" nature of the veteran's service-connected right 
knee disability, a 30 percent evaluation would be most 
appropriate.  

The Board notes that the veteran is currently in receipt of 
the maximum schedular evaluation for a service-connected knee 
disability under Diagnostic Code 5257, based on severe 
impairment, including recurrent subluxation and/or lateral 
instability.  See 38 C.F.R. Part 4, Code 5257 (2000).  
Moreover, since the time of the restoration of the veteran's 
previous 30 percent evaluation, neither he nor his 
representative have voiced further arguments regarding that 
particular issue.  Under such circumstances, the Board is of 
the opinion that the issue of entitlement to an increased 
evaluation for service-connected right knee arthritis with 
meniscectomy is no longer before the Board.  


REMAND

The veteran in this case seeks service connection for chronic 
and recurrent episodes of gout, including gouty arthritis.  
In pertinent part, it is argued that, while in service, the 
veteran suffered various "foot problems," including swelling 
and pain in his left great toe, which "problems" represented 
the inception of his now chronic gout.  The veteran 
additionally argues that his service-connected right knee 
disability has resulted in "aggravation" of his current gout, 
in that, following surgery on his right knee in 1988, he 
suffered a "postoperative attack of gout."  

The first clinical indication of gout is revealed by private 
medical records dated in May 1990, approximately four years 
following the veteran's discharge from service.  While on a 
number of occasions in service, the veteran received 
treatment for various "foot problems," on none of those 
occasions were there clinical findings consistent with gout.  

In early January 2000, a VA physician's assistant rendered 
the opinion that the veteran's gout was "not connected" to 
service, inasmuch as his first attack of "gout" occurred 
"well after service."  However, that same physician's 
assistant indicated that the veteran's (right knee) surgery 
"could have aggravated" his gout, "though it was a new case 
per record."  In a subsequent advisory opinion, the same VA 
physician's assistant clarified his previous opinion, noting 
that he "could not see a connection" between the veteran's 
prior "disease-free state" in service and his gout "appearing 
years later."  He further indicated that, while the veteran's 
gout could have been aggravated by the stress of surgery, 
this would have represented "a temporary condition."  

In light of the aforementioned, the Board is of the opinion 
that additional development and/or clarification is necessary 
prior to a final adjudication of the veteran's claim for 
service connection for chronic gout (including gouty 
arthritis).  Moreover, during the pendency of the veteran's 
appeal, there has been a significant change in the law 
governing entitlement to compensation benefits.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment  of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096,____(2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096,____ (2000) (to 
be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992).  Therefore, for these reasons, and 
the others outlined above, a remand is required.  
Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2000, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  The veteran should then be afforded 
an additional examination, to be 
conducted, if at all possible, by an 
orthopedic surgeon, in order to more 
accurately determine the exact nature and 
etiology of his current gout and/or gouty 
arthritis.  All pertinent symptomatology 
and findings should be reported in 
detail.  The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  Following completion of the 
examination, the physician should 
specifically comment as to whether the 
veteran currently suffers from chronic 
gout and/or gouty arthritis, and, if so, 
whether that disability as likely as not 
had its origin as the result of some 
incident or incidents of the veteran's 
period of active military service, 
including the foot problems noted during 
service.  The examiner should 
additionally specifically comment as to 
whether the veteran's current gout and/or 
gouty arthritis has been aggravated 
(which is to say, undergone a permanent 
increase in severity) by a surgery or 
surgeries performed on the veteran's 
service-connected right knee.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  In addition, any opinions 
expressed must be accompanied by a 
complete rationale.  

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5193, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 
17, 2000), 00-92 (December 13, 2000), 
01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


